Order, Supreme Court, New York County (Milton A. Tingling, J.), entered November 13, 2009, which granted defendant-respondent’s motion to allow its deposition to be conducted in California by video conference, unanimously reversed, on the law, the facts and in the exercise of discretion, with costs, and the motion denied.
Respondent, a publicly traded corporation, with over 600 employees, has failed to meet its burden of demonstrating that appearing in New York City for deposition would cause it substantial hardship (see Fortress Credit Opportunities I LP v Netschi, 59 AD3d 250 [2009]; Kenney, Becker, LLP v Kenney, 34 AD3d 315 [2006]; Swiss Bank Corp. v Geecee Exportaciones, 260 AD2d 254 [1999]). Respondent merely asserts, without more, that its chief executive officer, who respondent acknowledges travels throughout the world almost six months out of the year, will be unable to be deposed in New York. Nor has respondent proffered any reason why none of its other 600-plus employees are appropriate witnesses. Concur—Gonzalez, P.J., Saxe, McGuire, Acosta and Abdus-Salaam, JJ.